 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Michael Wayne Harder,                             No. CV-20-01365-PHX-JAT
10                  Plaintiff,                          ORDER
11    v.
12    Commissioner       of      Social    Security
      Administration,
13
                    Defendant.
14
15          Pending before the Court is Plaintiff’s appeal of the denial of his application for
16   social security disability benefits. Plaintiff alleges that he has been disabled since January
17   15, 2016. (Doc. 15-3 at 14).
18          Plaintiff claims on appeal that the Administrative Law Judge (“ALJ”) who
19   conducted his hearing erred in two respects: 1) the ALJ failed to give adequate reasons for
20   not fully crediting Plaintiff’s symptom testimony (Doc. 18 at 12); and 2) the ALJ “provided
21   insufficient rationale to justify relying on the state agency reviewers’ opinions to find
22   [Plaintiff] not disabled” (Doc. 18 at 21).
23   I.     Five-Step Evaluation Process
24          A.     Governing Law
25          To qualify for social security disability benefits, a claimant must show that the
26   claimant “is under a disability.” 42 U.S.C. § 423(a)(1)(E). A claimant is disabled if the
27   claimant suffers from a medically determinable physical or mental impairment that
28   prevents the claimant from engaging “in any substantial gainful activity.” Id. § 423(d)(1)–
 1   (2). The SSA has created a five-step process for an ALJ to determine whether the claimant
 2   is disabled. See 20 C.F.R. § 404.1520(a)(1). Each step is potentially dispositive. See id. §
 3   404.1520(a)(4).
 4          At the first step, the ALJ determines whether the claimant is “doing substantial
 5   gainful activity.” Id. § 404.1520(a)(4)(i). If so, the claimant is not disabled. Id. Substantial
 6   gainful activity is work activity that is both “substantial,” involving “significant physical
 7   or mental activities,” and “gainful,” done “for pay or profit.” Id. § 404.1572(a)–(b).
 8          At the second step, the ALJ considers the medical severity of the claimant’s
 9   impairments. Id. § 404.1520(a)(4)(ii). If the claimant does not have “a severe medically
10   determinable physical or mental impairment,” the claimant is not disabled. Id. A “severe
11   impairment” is one which “significantly limits [the claimant’s] physical or mental ability
12   to do basic work activities.” Id. § 404.1520(c). Basic work activities are “the abilities and
13   aptitudes necessary to do most jobs.” Id. § 404.1522(b).
14          At the third step, the ALJ determines whether the claimant’s impairment or
15   combination of impairments “meets or equals” an impairment listed in Appendix 1 to
16   Subpart P of 20 C.F.R. Part 404. Id. § 404.1520(a)(4)(iii). If so, the claimant is disabled.
17   Id. If not, before proceeding to step four, the ALJ must assess the claimant’s “residual
18   functional capacity” (RFC). Id. § 404.1520(a)(4). The RFC represents the most a claimant
19   “can still do despite [the claimant’s] limitations.” Id. § 404.1545(a)(1). In assessing the
20   claimant’s RFC, the ALJ will consider the claimant’s “impairment(s), and any related
21   symptoms, such as pain, [that] may cause physical and mental limitations that affect what
22   [the claimant] can do in a work setting.” Id.
23          At the fourth step, the ALJ uses the RFC to determine whether the claimant can still
24   perform the claimant’s “past relevant work.” Id. § 404.1520(a)(4)(iv). The ALJ compares
25   the claimant’s RFC with the physical and mental demands of the claimant’s past relevant
26   work. Id. § 404.1520(f). If the claimant can still perform past relevant work, the ALJ will
27   find that the claimant is not disabled. Id. § 404.1520(a)(4)(iv).
28          At the fifth and final step, the ALJ determines whether—considering the claimant’s


                                                  -2-
 1   RFC, age, education, and work experience—the claimant “can make an adjustment to other
 2   work.” Id. § 404.1520(a)(4)(v). If the ALJ finds that the claimant can make an adjustment
 3   to other work, then the claimant is not disabled. Id. If the ALJ finds that the claimant cannot
 4   make an adjustment to other work, then the claimant is disabled. Id.
 5             B.     ALJ’s Findings Following Plaintiff’s Hearing
 6             At step one, the ALJ determined that Plaintiff had not done any gainful work since
 7   his March 2, 2017 application date. (Doc. 15-3 at 16).
 8             At step two, the ALJ determined that Plaintiff has the following severe impairments:
 9   lumbar spondylosis, myofascial pain syndrome, obesity, major depressive disorder,
10   posttraumatic stress disorder (PTSD), and schizophrenia. (Doc. 15-3 at 16). The ALJ
11   determined that Plaintiff’s other diagnosed and alleged conditions were only minimally
12   corroborated by clinical evidence and did not individually or in combination significantly
13   impact Plaintiff’s ability to perform basic work-related activities. (Doc. 15-3).
14             At step three, the ALJ determined that Plaintiff did not have an impairment or
15   combination of impairments that met or medically equaled the severity of one of the listed
16   impairments. (Doc. 15-3 at 17).
17             At step four, the ALJ found that Plaintiff could not perform his past relevant work.
18   (Doc. 15-3 at 21).
19             At step five, after determining Plaintiff’s residual functional capacity and
20   considering the testimony of the vocational expert, the ALJ determined Plaintiff could
21   perform other jobs that exist in the national economy. (Doc. 15-3 at 22 (listing several
22   jobs)).
23   II.       Legal Standard on Appeal
24             This Court may not overturn the ALJ’s denial of disability benefits absent legal error
25   or a lack of substantial evidence. Luther v. Berryhill, 891 F.3d 872, 875 (9th Cir. 2018).
26   “‘Substantial evidence’ means more than a mere scintilla, but less than a preponderance; it
27   is such relevant evidence as a reasonable person might accept as adequate to support a
28   conclusion.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). On review, the


                                                    -3-
 1   Court “must consider the entire record as a whole, weighing both the evidence that supports
 2   and the evidence that detracts from the [ALJ’s] conclusion, and may not affirm simply by
 3   isolating a specific quantum of supporting evidence.” Garrison v. Colvin, 759 F.3d 995,
 4   1009 (9th Cir. 2014)). The ALJ, not this Court, draws inferences, resolves conflicts in
 5   medical testimony, and determines credibility. See Andrews v. Shalala, 53 F.3d 1035, 1039
 6   (9th Cir. 1995); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984). Thus, the Court
 7   must affirm even when “the evidence admits of more than one rational interpretation.”
 8   Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984). The Court “review[s] only the reasons
 9   provided by the ALJ in the disability determination and may not affirm the ALJ on a ground
10   upon which he did not rely.” Garrison, 759 F.3d at 1010.
11   III.   Discussion
12          A.     Plaintiff’s Symptom Testimony
13          Plaintiff’s first claim of error on appeal is that the ALJ committed harmful error by
14   rejecting Plaintiff’s symptom testimony without giving specific, clear and convincing
15   reasons supported by substantial evidence in the record as a whole for rejecting such
16   testimony. (Doc. 18 at 12).
17                 1.     Law Regarding Plaintiff’s Symptom Testimony
18          The ALJ is responsible for determining credibility, resolving conflicts in medical
19   testimony, and resolving ambiguities. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.
20   1998). In assessing the credibility of a claimant’s statements regarding subjective pain or
21   the intensity of symptoms, the ALJ must engage in a two-step analysis. Molina v. Astrue,
22   674 F.3d 1104, 1112 (9th Cir. 2012). First, as a threshold matter, “the ALJ must determine
23   whether the claimant has presented objective medical evidence of an underlying
24   impairment ‘which could reasonably be expected to produce the pain or other symptoms
25   alleged.’” Lingenfelter, 504 F.3d at 1036 (quoting Bunnell v. Sullivan, 947 F.2d 341, 344
26   (9th Cir. 1991)). Second, if the claimant meets the first test, then “the ALJ ‘may not
27   discredit a claimant’s testimony of pain and deny disability benefits solely because the
28   degree of pain alleged by the claimant is not supported by objective medical evidence.’”


                                                -4-
 1   Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (quoting Bunnell, 947 F.2d at 346–47).
 2   Rather, “unless an ALJ makes a finding of malingering based on affirmative evidence
 3   thereof,” the ALJ may only find the claimant not credible by making specific findings
 4   supported by the record that provide clear and convincing reasons to explain his credibility
 5   evaluation. Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006) (citing Smolen
 6   v. Chater, 80 F.3d 1273, 1283–84 (9th Cir. 1996)).
 7           In rendering a credibility determination, the ALJ may consider several factors,
 8   including: “(1) ordinary techniques of credibility evaluation, such as the claimant’s
 9   reputation for lying, prior inconsistent statements concerning the symptoms, and other
10   testimony by the claimant that appears less than candid; (2) unexplained or inadequately
11   explained failure to seek treatment or to follow a prescribed course of treatment; and (3) the
12   claimant’s daily activities.” Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008)
13   (quoting Smolen, 80 F.3d at 1284). If the ALJ relies on these factors and his reliance is
14   supported by substantial evidence, the Court “may not engage in second-guessing.” Id.
15   (quoting Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002)).
16                 2.     Analysis
17           Overall, Plaintiff argues on appeal that the ALJ failed to provide sufficient
18   specificity in his findings to not fully credit Plaintiff’s symptom testimony. (Doc. 18 at
19   14). The Court will address each of Plaintiff’s claimed defects in the ALJ’s opinion in
20   turn.
21                        a.        Nexus Between Plaintiff’s Symptoms and ALJ’s Findings
22           First, the ALJ found that Plaintiff’s symptom testimony was not entirely consistent
23   with either the medical evidence of record or the other evidence of record. (Doc. 15-3 at
24   19). Plaintiff argues this finding is not tied to a specific symptom of Plaintiff’s that the
25   ALJ is rejecting and therefore is too general to be specific reason to reject Plaintiff’s
26   symptom testimony. (Doc. 18 at 13-14). However, the ALJ provided multiple specific
27   reasons for finding that Plaintiff’s testimony was not consistent with the medical evidence
28   or other evidence of record.


                                                 -5-
 1            Turning first to the ALJ’s finding that Plaintiff’s symptom testimony was not
 2   consistent Plaintiff’s testimony about his daily activities and his other abilities, the ALJ
 3   found:
 4            The claimant alleged that he has difficulty remembering generally,
              understanding what is said to him, following instructions, completing tasks,
 5            and taking medications without reminders. However, the claimant also
              stated he could perform simple maintenance and prepare meals. (Exhibit
 6            3E). In addition the record shows that the claimant was able to provide
              information about his health, describe [his] prior work history, respond to
 7            questions from medical providers, and there is [not] any mention of any
              issues with the claimant’s short- or long-term memory. (E.g. Exhibits 1F,
 8            3F, 4F, 13F, and 20F).
 9
     (Doc. 15-3 at 17). This paragraph is an example of the ALJ pointing to specific record
10
     evidence of where Plaintiff’s claimed symptoms were inconsistent with other record
11
     evidence. As follows, the ALJ made numerous other specific findings tying why the ALJ
12
     rejected Plaintiff’s symptom testimony because it was inconsistent with other record
13
     evidence.
14
              By way of further example, the ALJ found:
15
              Here, the claimant alleged that [he] has difficulty getting along with others
16            and dealing appropriately with authority. However, according to his
              statements, the claimant also has the ability to live with others. (Exhibit 3E).
17            The claimant reported auditory and visual hallucinations. However, [in]
              many records, [including] most recent records [he] denies any hallucinations.
18            (Exhibits 2F, p. 21; 5F, p. 11; 13F, p. 16; and 16F, p. 8). Finally, the medical
              evidence shows that the claimant was described as pleasant and cooperative.
19            (E.g., Exhibits 2F, p. 19; 7F, p. 8; 10F, p. 43; and 18F, p. 2).
20   (Doc. 15-3 at 17). This is another example of the ALJ pointing to and citing specific record
21   evidence that was inconsistent with Plaintiff’s symptom testimony.
22            By way of further example, the ALJ found:
23            The claimant has contented that he has limitations in concentrating generally,
              following instructions, and completing tasks. On the other hand, claimant
24            said that he is also able to prepare meals. (Exhibit 3F). Additionally, the
              record fails to show any mention of distractibility.
25
     (Doc. 15-3 at 17-18). Again, these findings are another example of the ALJ pointing to
26
     and citing specific record evidence that was inconsistent with Plaintiff’s symptom
27
     testimony.
28
              By way of further example, the ALJ found:

                                                   -6-
 1          The claimant asserted that he has difficulties handling change, dressing,
            bathing, and managing his mood. That said, the claimant also stated that he
 2          is able to care for children with some assistance. (Exhibit 3E). Meanwhile,
            the objective evidence in the record showed the claimant to have appropriate
 3          grooming and hygiene. (E.g. Exhibits 2F, p. 19.; 5F, p. 28; 10F, p. 30; and
            15F, p. 5). … Here, the claimant has been observed to be able to manage[]
 4          himself in [an] appropriate manner.
 5   (Doc. 15-3 at 18). Again, these findings are a further example of the ALJ specifically
 6   indicating where the Plaintiff’s testimony and the other record evidence were inconsistent.
 7   Plaintiff’s argument on appeal that the ALJ failed to make such findings belied by the plain
 8   language of the decision in this case.
 9          Next, the ALJ also found that Plaintiff’s symptom testimony regarding the severity
10   of his symptoms was inconsistent with the medical record. Plaintiff presented the severity
11   of his symptoms to the ALJ in a function report in which Plaintiff claimed that he had
12   “difficulty lifting, squatting, bending, standing, reaching, walking, sitting, kneeling,
13   talking, climbing stairs, remembering, completing tasks, concentrating, understanding,
14   following instructions, and getting along with others.” (Doc. 15-3 at 19 (citing Doc. 15-7
15   at 14-22).).
16          Addressing first Plaintiff’s claimed physical limitations, the ALJ found that the
17   severity of the symptoms reported by Plaintiff were inconsistent with the medical record
18   because:
19          X-ray of the claimant’s lumbar spine from November 16, 2015, showed no
            fracture, normal alignment, marginal osteophytes with mild disc space
20          narrowing the T12-L1 levels. However, physical examinations showed that
            his cervical and lumbar spine had normal appearance, normal strength and
21          stability, and normal range of motion. … MRI[] shows age appropriate and
            generally unremarkable. Treatment notes… after an attempted hanging
22          note trauma to the neck with pain, but no acute cardiopulmonary disease, no
            evidence of fract[ure] or spondylolisthesis, and objective imagining was
23          otherwise unremarkable. (Exhibit 2F). …. Physical examinations … noted
            that his cervical and lumbar appearance was normal, range of motion of neck
24          and upper limbs were normal, that he ambulates normally without an
            assistive device, range of motion of lower back and lower limbs were
25          normal, but that he had some lumbar paraspinal tenderness. (Exhibit 2F).
            Treatment [notes] on April 15, 2019, for follow up to trigger point injections,
26          the claimant reported 80% relief from lumbar medical branch block. Again,
            physical examinations noted generally normal finding in sensation, strength,
27          and range of motion. (Exhibit 14F).
28   (Doc. 15-3 at 19 (emphasis added)). The ALJ then specified that he was incorporating


                                                 -7-
 1   these objective findings into his determination of Plaintiff’s residual functional capacity.
 2   (Doc. 15-3 at 20). As the above block quote reveals, the ALJ noted 15 specific separate
 3   instances whether the medical record was inconsistent with the severity of Plaintiff’s
 4   claimed limitations. Thus, Plaintiff’s claim of error on appeal that the ALJ did not specify
 5   where his medical record was “normal” such that it was inconsistent with Plaintiff’s
 6   claimed severe limitations is again belied by the ALJ’s opinion itself.
 7          Next addressing Plaintiff’s claimed psychological symptoms, the ALJ found that
 8   the severity of the symptoms reported by Plaintiff were inconsistent with the medical
 9   record. Specifically, after noting that Plaintiff had a history of depressive disorder, PTSD,
10   and mixed personality traits, the ALJ found that:
11          Evaluations … noted that the claimants mood was much improved, [and that
            the claimant] has motivation, normal concentration and attention span,
12          positive outlook toward life, support from others, improved mood, good eye
            contact, cooperative, linear thought process, denies suicidal and homicidal
13          ideations, denies hallucinations or paranoia, fair insight and judgment, intact
            memory, and fair concentration and attention []. (Exhibit 4F). … [C]laimant
14          attempted suicide…. The claimant was diagnosed with PTSD, persistent
            depressive disorder, dysthymia disorder, [and] marijuana use. However,
15          therapy notes, indicated that the claimant denied endorsing suicide, citing
            great improvement as a result of the medication. Conversely, [later] therapy
16          notes … noted that that the claimant’s medications [were] not working.
            (Exhibit 5F). [Later] examinations noted that the claimant was dressed
17          appropriately, and had fair hygiene, good eye contact, appropriate mood and
            affect, intact memory, and normal attention and concentration. (Exhibits 7F
18          and 9F). … Notes [also] indicated several no shows to appointments and a
            need for medication, but the claimant did not reschedule. (Exhibits 8F and
19          9F). [Later] the claimant was voluntarily admitted with thoughts of suicidal
            ideations. Mental states examinations at this time were generally normal.
20          (Exhibit 13F). [Later] progress notes indicated that the claimant had good
            progress with no significant changes in mood or behavior. Again, mental
21          status examinations were normal. (Exhibit 16F). This evidence … [shows]
            the claimant can follow simple instructions for unskilled work with
22          occasional contact with coworkers or public.
23   (Doc. 15-3 at 20).
24          This detailed recounting of Plaintiff’s history shows that while Plaintiff suffered
25   certain psychological symptoms, his reports to his doctors and his doctors observations
26   were inconsistent with Plaintiff’s symptoms as reported to the ALJ in Plaintiff’s function
27   report: namely, that Plaintiff claimed he had difficulty remembering, completing tasks,
28   concentrating, understanding, following instructions, and getting along with others. See


                                                 -8-
 1   (Doc. 15-3 at 19 (citing Doc. 15-7 at 14-22).).
 2          Accordingly, this Court rejects Plaintiff’s claim of error on appeal based on
 3   Plaintiff’s argument that the ALJ’s conclusions were not adequately supported by
 4   specifically tying Plaintiff’s symptom testimony to the contradictory evidence of record.
 5   The decision of the ALJ to reject the severity of Plaintiff’s symptom testimony is affirmed
 6   because the ALJ gave clear and convincing reasons, supported by substantial evidence of
 7   record, to not fully credit such testimony.
 8                        b.     Appellate Review
 9          Similarly, this Court rejects Plaintiff’s argument on appeal that the ALJ’s decision
10   did not contain sufficient specificity to allow appellate review. See (Doc. 18 at 14-15).
11   The decision as a whole, and the specific portions of the decision quoted herein, adequately
12   explain the ALJ’s reasoning and conclusions such that this Court can review the basis for
13   those conclusions.
14                        c.     Consideration of Medical Evidence
15          Plaintiff also argues that the ALJ committed legal error by finding that the severity
16   of Plaintiff’s self-reported symptoms was not consistent with the medical evidence of
17   record. (Doc. 18 at 14). Plaintiff argues that Plaintiff only needs to produce evidence of a
18   medically determinable impairment that could reasonably be expected to cause his
19   symptoms, and that the ALJ cannot require him to produce evidence of the severity of his
20   symptoms. (Id.). While Plaintiff is correct that he is not required to produce evidence of
21   the severity of his symptoms, see Garrison, 759 F.3d at 1014, Plaintiff mischaracterizes
22   the ALJ’s consideration of the evidence.
23          The ALJ never stated that the ALJ rejected Plaintiff’s symptoms because Plaintiff
24   failed to produce evidence of the severity of his symptoms. Instead, the ALJ failed to give
25   full credit to Plaintiff’s self-reported symptoms because those self-reported symptoms were
26   inconsistent with the medical evidence of record. It is not error for the ALJ to consider the
27   medical evidence in evaluating Plaintiff’s self-reported symptoms. See Stubbs-Danielson
28   v. Astrue, 539 F.3d 1169, 1175 (9th Cir. 2008) (finding that the objective medical evidence


                                                   -9-
 1   supported the ALJ’s credibility assessment of plaintiff’s symptom testimony); Rollins v.
 2   Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (holding that medical evidence is “a relevant
 3   factor in determining the severity of the claimant’s pain and its disabling effects”); Burch
 4   v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (“Although lack of medical evidence cannot
 5   form the sole basis for discounting pain testimony, it is a factor that the [ALJ] can consider
 6   in his credibility analysis.”); Carmickle v. Comm'r, Soc. Sec. Admin., 533 F.3d 1155, 1161
 7   (9th Cir. 2008) (“Contradiction with the medical record is a sufficient basis for rejecting
 8   the claimant’s subjective testimony.”). Accordingly, the Court finds that the ALJ did not
 9   commit legal error on this basis.
10                        d.     Improvement with Treatment
11          Plaintiff next argues that it was error for the ALJ to consider Plaintiff’s improvement
12   with medication. (Doc. 18 at 15). However, it is acceptable for the ALJ to consider the
13   impact of medication on a person’s medical condition. See Warre v. Comm’r of the Soc.
14   Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled
15   effectively with medication are not disabling for purposes of determining eligibility for SSI
16   benefits.”). Thus, the Court finds no error on this basis.
17                        e.     Interpretation of Medical Records
18          Next Plaintiff disagrees with the ALJ’s interpretation of certain evidence in the
19   medical record. (Doc. 18 at 16). However, it is appropriate for the ALJ to interpret medical
20   testimony including resolving conflicts in the medical record and resolving ambiguities,
21   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995); and this Court cannot substitute
22   its interpretation for that of the ALJ, see Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.
23   1992). Thus, Plaintiff’s claim of error on appeal seeking to have this Court re-interpret the
24   medical evidence is rejected.
25                        f.     Missed Appointments
26          Plaintiff argues that if the ALJ relied on Plaintiff’s missed appointments as a basis
27   to not fully credit his symptom testimony, such reliance was error. (Doc. 18 at 16). The
28   Court finds no evidence in the ALJ’s opinion that the ALJ relied on the missed


                                                 - 10 -
 1   appointments in this way. The ALJ merely noted them as part of the treatment history.
 2   (Doc. 15-3 at 20).
 3                        g.      Reliance of Medical Records
 4          Next Plaintiff argues it was “nonsensical” for the ALJ to rely on the doctor’s
 5   treatment notes indicating Plaintiff had a “normal” mental state while Plaintiff was
 6   receiving psychiatric treatment. (Doc. 18 at 19). The ALJ correctly summarized the
 7   doctors’ findings. Thus, Plaintiff is actually taking issue with the doctor’s observations
 8   and diagnosis. However, this Court cannot use its own judgment to decide that the doctor
 9   who contemporaneously evaluated Plaintiff during his treatment was wrong in his
10   observations. Neros v. Comm. of Soc. Sec., No. CV 11-1971-PHX-JAT, 2013 WL 524519,
11   at *4 (D. Ariz. Feb. 11, 2013) (“…this Court cannot substitute its ‘opinion’ for the opinion
12   of a doctor based on the Court’s review of the record.”).
13          On this record, the Court finds that the ALJ correctly summarizing, and then relying
14   on, the medical doctors’ reports was not error. As discussed more fully in section III.B.
15   below, the Court does not find error in the ALJ relying on the medical evidence in the
16   record just because it contradicts Plaintiff’s self-reported symptoms at the time of the
17   hearing.
18                        h.      “Cherry-Picking”
19          Finally, Plaintiff argues it was error for the ALJ to “cherry-pick” the evidence to
20   support the agencies’ decision. (Doc. 18 at 19-20). After Plaintiff makes this legal
21   argument, Plaintiff offers no facts that Plaintiff claims the ALJ disregarded. Thus, Plaintiff
22   has not shown that the ALJ engaged in “cherry-picking” and the decision will not be
23   reversed on this basis.
24                 3.     Conclusion Regarding Plaintiff’s Symptom Testimony
25          The Court finds that none of Plaintiff’s claimed errors are a basis for reversal in this
26   case. The ALJ gave clear and convincing reasons, supported by substantial evidence of
27   record, to not fully credit Plaintiff’s symptom testimony. Additionally, the ALJ did not rely
28   on any improper reasons to discredit Plaintiff’s symptom testimony. Accordingly, the


                                                 - 11 -
 1   Court will not reverse the decision of the ALJ on this basis.
 2          B.     Physicians’ Opinions
 3                 1.     Weight Given Reviewing Physicians’ Opinions
 4          Plaintiff next argues that the ALJ did not give adequate reasons for giving great
 5   weight to the opinions of doctors who reviewed Plaintiff’s records. (Doc. 18 at 21).
 6   Plaintiff states: “The issue is whether those [reviewing] opinions are sufficient to support
 7   an unfavorable decision in the absence of any other medical opinion evidence or articulated
 8   basis for favoring those opinions….” (Id.).
 9          In this case, there were no treating physicians. Thus, to the extent the social security
10   regulations give greater weight to the opinions of treating physicians, those regulations and
11   the cases interpreting them are inapplicable in this case. Nonetheless, without citation to
12   any law, Plaintiff argues that “…the ALJ provided insufficient rationale to justify relying
13   on the state agency reviewers’ opinion to find [Plaintiff] not disabled.” (Doc. 18 at 21).
14   Plaintiff repeats this argument in his Reply, again arguing without any citation, “The
15   Commissioner points out that no examining or treating physician provided an opinion of
16   [Plaintiff’s] mental work capacities, …, but that is not a legitimate reason to allow state
17   agency reviewer’s opinions to determine the outcome of a claimant’s case.” (Doc. 21 at
18   10). The Court has located no precedent requiring the ALJ to give “sufficient rational” to
19   explain why he relied on the only medical opinions in the record.
20          As indicated above, in cases where there are multiple medical opinions, the weight
21   that a particular opinion is given is based on who is providing that opinion. Ghanim v.
22   Colvin, 763 F.3d 1154, 1160 (9th Cir. 2014). “Generally, the opinion of a treating physician
23   must be given more weight than the opinion of an examining physician, and the opinion of
24   an examining physician must be afforded more weight than the opinion of a reviewing
25   physician.” Id.; see 20 C.F.R. 404.1527(c)(1)–(2).
26          As stated above, in this case, the opinions of the reviewing physicians are the only
27   opinions of record. As Ghanim and the C.F.R. indicate, reviewing physicians’ opinions
28   are entitled to some weight. Thus, the Court concludes it was not error for the ALJ to rely


                                                 - 12 -
 1   on these opinions. Further, it was not error for the ALJ to not give “sufficient rational” for
 2   why he gave weight to the only medical opinions of record. The Court finds no legal
 3   support for Plaintiff’s claim of error on this point. See Winters v. Barnhart, No. C 02-
 4   5171SI, 2003 WL 22384784, at *6 (N.D. Cal. Oct. 15, 2003) (“The ALJ is not allowed to
 5   use his own medical judgment in lieu of that of a medical expert.”).
 6                   2.   Record Available
 7          Next, Plaintiff argues it was error for the ALJ to give any weight to the opinions of
 8   the reviewing physicians because those physicians “failed to base their opinions on a
 9   complete record.” (Doc. 18 at 22). However, as the Commissioner notes in his response,
10   the law does not require that every record be available to a reviewing physician. (Doc. 20
11   at 22). “[T]here is always some time lapse between a consultant’s report and the ALJ
12   hearing and decision, and the Social Security regulations impose no limit on such a gap in
13   time. At the time they issued their opinions, the non-examining experts had considered all
14   the evidence before them, satisfying the requirements set forth in in 20 C.F.R. §
15   404.1527(c)(3).” Owen v. Saul, 808 Fed.Appx. 421, 423 (9th Cir. 2020); see also Jennings
16   v. Saul, 804 Fed.Appx. 458, 462 (9th Cir. 2020) (same); Garner v. Saul, 805 Fed.Appx.455,
17   458 (9th Cir. 2020) (same).
18          Thus, although the reviewing physicians did not have every medical record, the
19   Court finds it was not error for the ALJ to rely on these opinions in conjunction with all
20   other evidence of record. See (Doc. 15-3 at 20 wherein the ALJ summarized all medical
21   evidence, including the evidence Plaintiff states was not available to the reviewing
22   physicians.).
23                   3.   Additional Opinions
24          Finally, Plaintiff argues it was error for the ALJ to not order either a psychological
25   medical examiner or a consultative examination. (Doc. 18 at 23). The Commissioner
26   responds and notes that the ALJ may order a consultative examination when there is an
27   inconsistency in the evidence or the evidence of record was inadequate to support a
28   decision. (Id. citing 20 C.F.R. § 404.1519a(b)). The Commission summarizes the law as


                                                 - 13 -
 1   follows:
 2          [T]he duty to develop the record arises only if the record is inadequate or
            ambiguous. See Ford, 950 F.3d at 1156; Mayes v. Massanari, 276 F.3d at
 3          459-60, (9th Cir. 2001) (“An ALJ’s duty to develop the record further is
            triggered only when there is ambiguous evidence or when the record is
 4          inadequate to allow for proper evaluation of the evidence), citing Tonapetyan
            v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001); see also Agadzhanyan v.
 5          Astrue, 357 Fed.Appx. 148, 150 (9th Cir. 2009) (unpublished) (ALJ was not
            required to order additional psychological testing or evaluation “because he
 6          did not find any piece of evidence to be ambiguous or difficult to interpret”),
            citing Tonapetyan, 242 F.3d at 1150.
 7
     (Doc. 20 at 22-23).
 8
            The Commissioner then argues that the record was fully developed in this case and
 9
     included the opinions of a psychologist and psychiatrist; the Commissioner resultantly
10
     argues that the record was neither ambiguous nor inadequate. (Doc. 20 at 23). Thus, the
11
     Commissioner concludes that no additional medical examinations were necessary. (Id.).
12
     Plaintiff does not address this issue in his Reply.
13
            Plaintiff has failed to point to any particular ambiguous area of the record or any
14
     inadequately developed area of the record that would require appointment of a further
15
     medical expert. Additionally, the Court finds none. Thus, the ALJ did not err in failing to
16
     appoint a further medical expert.
17
     IV.    Conclusion
18
            For the foregoing reasons,
19
            IT IS ORDERED that the decision of the ALJ is affirmed and the Clerk of the
20
     Court shall enter judgment accordingly.
21
            Dated this 29th day of June, 2021.
22
23
24
25
26
27
28


                                                 - 14 -
